Citation Nr: 0922495	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  03-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to 
December 1958.  The appellant is the Veteran's surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board remanded the appellant's claim in February 2006 for 
additional evidentiary development.  This development was 
completed and the appellant's claim is before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2000 at the age of 62.  
The death certificate listed the immediate cause of death as 
metastatic laryngeal carcinoma.  

2.  The Veteran did not establish service connection for any 
disabilities during his lifetime.

3.  The Veteran participated in Operation HARDTACK I and was 
exposed to ionizing radiation in service. 

4.  Metastatic laryngeal carcinoma was not present during 
service or manifest within one year after separation from 
service, and the Veteran's fatal metastatic laryngeal 
carcinoma is not attributable to any event, injury or disease 
during service, to include exposure to ionizing radiation, 
nor may it be presumed to have been incurred in service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in or aggravated by service, or a disability or 
disease which could have been presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist appellants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the appellant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the context of a claim for DIC benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  VA is not relieved of 
its obligation to provide notice merely because it had in its 
possession some evidence relevant to each element of the 
appellant's claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant in this case did not receive proper VCAA 
notice.  However, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the appellant's claim of service connection for 
the cause of the Veteran's death did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The appellant was advised in May 2000, prior to the initial 
unfavorable decision on the claim by the AOJ, that she needed 
to submit the following information: (1) proof of the 
Veteran's death in the form of a death certificate or 
equivalent medical evidence; (2) evidence showing that the 
Veteran had an injury or disability based on his military 
service that caused or contributed to his death; and (3) 
medical evidence showing a reasonable possibility that the 
injury or disease which began in service caused or 
contributed to the Veteran's death.  The appellant was also 
provided general notice of presumptive conditions, and 
encouraged to submit "any additional evidence not of record 
that you wish us [VA] to consider."  In April 2002, 
following the initial unfavorable decision on the claim by 
the AOJ, the appellant was advised to provide additional 
information pertaining to the Veteran's family history as 
well as his pre-service and post-service exposure to 
carcinogens.  

The RO subsequently issued a statement of the case (SOC) in 
January 2003.  In particular, the appellant was notified of 
numerous pertinent provisions contained in Title 38 of the 
Code of Federal Regulations concerning VA's duty to assist in 
developing claims (§ 3.159) and principles related to 
establishing service connection on direct and presumptive 
bases, as well as establishing service connection due to in-
service radiation exposure (§§ 3.303, 3.304, 3.307, 3.309, 
3.311).  The appellant was also advised of the information 
and evidence needed to substantiate service connection for 
the cause of the Veteran's death (§ 3.312), and of VA's 
benefit of the doubt rule.  

The appellant received additional notice in August 2003 of 
the information and evidence needed to substantiate a claim 
of entitlement to service connection for dependency and 
indemnity compensation (DIC) benefits.  The appellant was 
also encouraged to submit evidence showing continuity of the 
Veteran's symptoms since discharge from service.  The 
appellant's claim was subsequently readjudicated following 
this notice by way of a supplemental statement of the case 
(SSOC) dated March 2009.  

The Board notes, however, that the appellant did not receive 
notice pursuant to the Court's decision in Dingess of the 
information and evidence needed to establish a disability 
rating and an effective date for the disability on appeal.  
As the preponderance of the evidence is against the 
appellant's claim in this case, any questions as to the 
disability rating and effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Based on the notices provided, including the May 2000, April 
2002, and August 2003 notice letters, the VARO decision, and 
the January 2003 statement of the case, the Board finds that 
a reasonable person could be expected to understand what 
information and evidence was required to substantiate the 
claim of service connection for the cause of the Veteran's 
death based on exposure to ionizing radiation.  These 
documents, in conjunction with the VCAA letters, explained 
what information and evidence was needed to substantiate the 
claim, and a reasonable person would be expected to 
understand what was required to substantiate the claim.  The 
appellant and her son also provided multiple statements 
and/or specific testimony concerning the alleged relationship 
between the Veteran's metastatic laryngeal cancer, his period 
of active service, and exposure to ionizing radiation.  See 
May 2001 notice of disagreement; January 2003 substantive 
appeal; April 2002 and August 2003 statements in support of 
claim; September 2005 hearing transcript.  

Additionally, the Board notes the appellant had 
representation through out the duration of the appeal.  See 
Overton, 20 Vet. App. at 438 (finding that appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  In sum, the Board finds 
that there is no prejudice with regard to any deficiency in 
the notice to the appellant or the timing of the notice. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has 
been obtained.  The Veteran's service treatment records were 
obtained.  VA also obtained or attempted to obtain any 
pertinent VA or private post-service treatment records 
identified as relevant by the appellant.   Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 
 
Establishing Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the appellant. 

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the Veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the Veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death.  38 C.F.R. 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).  

Service Connection and Ionizing Radiation

Service connection based on exposure to ionizing radiation 
can be established on three different legal bases.  First, 38 
C.F.R. § 3.309(d) allows for the award of service connection 
on a presumptive basis when a "radiation-exposed-veteran" 
has a particular kind of cancer outlined in this provision 
within a specified period of time.  A "radiation-exposed-
veteran" is one who participated in a "radiation-risk-
activity" such as onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  See 38 
C.F.R. § 3.309(d)(3)(i), (ii)(A).  "Onsite participation" 
includes participation in Operation HARDTACK I from April 28, 
1958 to October 31, 1958.  38 C.F.R. § 3.309(d)(iv)(O).  

Second, service connection can be awarded under 38 C.F.R. § 
3.311 when exposure to ionizing radiation results in the 
subsequent development of a "radiogenic disease" that 
becomes manifest five or more years after exposure.  
Essentially, any form of cancer is considered to be a 
"radiogenic disease" within the meaning of the applicable 
regulations.  See 38 C.F.R. § 3.311(b)(ii).  When there is 
evidence that a veteran has a radiogenic disease, pertinent 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b), 
(c).  

Third, a veteran is entitled to service connection if he can 
establish that a disability warrants service connection as 
defined by the general laws and regulations governing VA 
compensation entitlement on a direct or presumptive basis as 
discussed above.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).     

Factual Background and Analysis

The appellant in this case contends that the Veteran's fatal 
metastatic laryngeal carcinoma is related to service, 
particularly to the Veteran's participation in Operation 
HARDTACK I and his exposure to ionizing radiation in service.  
    
The Veteran's service treatment records (STRs) were negative 
for a diagnosis of or treatment for metastatic laryngeal 
cancer, and there was no evidence of this condition or other 
kind of malignant tumor within one year after separation from 
service.  See also April 2001 rating decision.

The first pertinent post-service evidence of record is dated 
July 1998.  The Veteran underwent a computed tomography (CT) 
scan of the abdomen and pelvis at a private medical facility.  
The impression was "multiple low density hepatic lesions 
most likely representing cysts."  A follow-up CT scan of the 
abdomen and pelvis in November 1998 revealed evidence of a 
five-centimeter lesion in the right adrenal gland and a low 
density lesion in the left kidney, compatible with a mildly 
hyperdense cyst, among other findings.

The Veteran underwent a laryngoscopy in December 1999 at a 
private medical facility.  A biopsy report from this 
procedure indicated that the Veteran had invasive, moderately 
differentiated squamous cell carcinoma of the larynx.  

The Veteran presented to a VA medical facility in February 
2000 to establish care.  It was noted that the Veteran's past 
medical history was significant for throat cancer, among 
other conditions.  At the time of the examination, the 
Veteran reported subjective symptoms of hoarseness, 
dysphagia, and chronic cough.  The impression was throat 
cancer, probably squamous cell, status-post radiation 
treatment.  The examiner also diagnosed the Veteran as having 
chronic pain secondary to the throat cancer and instructed 
him to stop smoking.

The Veteran was also afforded a CT scan of his abdomen and 
pelvis that same month at a private medical facility.  The 
impression was "interval development of multiple lesions of 
the liver consistent with metastatic disease."  A chest CT 
was also interpreted to show several faint bilateral 
parenchymal nodules "suggesting" metastatic disease.

The Board notes that the Veteran was not service-connected 
for any disabilities at the time of his death.  A death 
certificate associated with the claims file showed that the 
Veteran died on February [redacted], 2000 at the age of 62.  The 
death certificate listed the immediate cause of death as 
metastatic laryngeal carcinoma.  No other conditions were 
listed on the death certificate as either a primary or 
underlying cause of the Veteran's death.

The appellant filed the current claim in February 2000.  In 
June 2001, the appellant received correspondence from G.S.  
G.S. indicated that he served on the U.S.S. Benner "when the 
blast would go."  He further described after-effects of such 
blasts, including a cloud with a "purple halo."  

Associated with the claims file is a letter from the Defense 
Threat Reduction Agency (DTRA) dated March 2002.  According 
to the DTRA, the Veteran was stationed aboard the U.S.S. 
Benner (DDR-807) and present at Operation HARDTACK I, an 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground in 1958.  A search of dosimetry data revealed 
that the Veteran had a recorded dose of 0.770 rem gamma.  A 
scientific dose reconstruction indicated that the Veteran 
would have received an additional probable dose of 0.18 rem 
gamma for a total of 0.905 rem (1.0 rem rounded) with an 
"upper bound" dose of 1.1 rem gamma. 

Citing to a scientific dose reconstruction study entitled 
Neutron Exposure for DOD Nuclear Test Personnel (DNA-TR-84-
405), the DTRA concluded that the Veteran would have had 
"virtually no potential exposure to neutron radiation" 
given the distance of his unit from ground zero.  Citing to a 
scientific dose reconstruction report entitled Low Level 
Internal Dose Screen - Oceanic Tests (DNA-TR-88-260), the 
DTRA concluded that the 50-year committed dose equivalent to 
the Veteran's larynx was 0.2 rem.  The Board further notes 
that the DTRA enclosed a unit history of the U.S.S. Benner 
(DDR-807) during Operation HARDTACK I (1958) as well as an 
executive summary of a document entitled Review of the 
Methods Used to Assign Radiation Doses to Service Personnel 
at Nuclear Weapons Tests.

The appellant submitted a statement in support of the current 
claim in April 2002 in which she stated that the Veteran 
worked as a commercial fisherman both before and after 
service.  The appellant also stated that the Veteran worked 
as a supervisor for an underground utility company and that 
he had no exposure to "radiological sources during this work 
history."  The appellant also claimed that the Veteran's 
"official" radiation measurements were erroneous or under-
reported because only officers wore dosimeters continuously.  

Also associated with the claims file is a memorandum dated 
July 2002 from VA's Under Secretary for Benefits.  According 
to the Chief Public Health and Environmental Hazards Officer, 
it was "unlikely" that the Veteran's laryngeal cancer could 
be attributed to exposure to ionizing radiation in service.  
In support of this contention, the examiner cited to the dose 
estimates provided by the DTRA as well as a scholarly report 
entitled Health Effects of Exposure to Low Levels of Ionizing 
Radiation.  The examiner further noted that the sensitivity 
of the larynx to radiation carcinogenesis appeared to be 
"relatively low," particularly where there was no 
significant excess of this cancer found in Japanese atomic 
bomb survivors or other populations exposed to doses below 
"100 rads."

In August 2002, VA's Compensation and Pension (C&P) Service, 
based on the Under Secretary's July 2002 memorandum, 
concluded that there was "no reasonable possibility that the 
veteran's [laryngeal cancer] disability was the result of 
such [radiation] exposure."

F.D., a friend and fellow service member of the Veteran, 
submitted a statement in support of the claim dated February 
2003.  According to F.D., he served with the Veteran as a 
boatswain mate and they were required to "swab all the 
decks" following nuclear detonations in an attempt to 
eliminate contamination.  However, F.D. recalled that "I 
don't think we were issued badges until we were well into the 
operation."  Additionally, F.D. stated that he and the 
Veteran often swam in contaminated seawater and ate 
potentially contaminated food and drink.  F.D. also recalled 
he could "see the bones in my arms through the skin as the 
detonations accurred (sic)."
The appellant also submitted a copy of a June 1958 U.S.S. 
Benner ship log in August 2003.  This log provided a 
chronological history of the ship's activity during Operation 
HARDTACK I and in one instance during May 1958, documented an 
incident which required the crew to scrub down the ship using 
seawater and "swabs" to abate "hot spots."

The appellant and her son also testified before the 
undersigned VLJ in September 2005.  Specifically, the 
appellant testified that, in her opinion, the Veteran's fatal 
cancer began in his liver and metastasized to other parts of 
his body, including his throat.  The appellant also stated 
that the Veteran was at one time a "heavy smoker," but that 
he eventually quit smoking because "his voice got real bad 
for awhile."  The appellant further testified that the 
Veteran mopped the decks following nuclear detonations and 
swam in contaminated waters.

The appellant's son testified that based on his review of the 
U.S.S. Benner ship log, not all crew members had "badges" 
when the detonations first began.  Accordingly, the 
appellant's son concluded that the amount of radiation to 
which the Veteran was exposed in service was inaccurately 
recorded.  It was also noted that the appellant's son was an 
"ex-submariner" and that he claimed to have "some nuclear 
training."    

In February 2006, the Board remanded the appellant's claim 
for additional evidentiary development.  Specifically, the 
Board requested that revised dose estimates be obtained 
pursuant to VBA Fast Letter 04-20 (September 20, 2004).

Associated with the claims file is a February 2007 statement 
from the DTRA.  According to the DTRA, the Veteran was 
stationed aboard the U.S.S. Benner (DDR-807) and present at 
Operation HARDTACK I.  A Radiation Dose Assessment Report 
(RDA) prepared specifically for the Veteran revealed that he 
received a mean total external gamma dose of 0.95 rem, with 
an "upper bound" dose of 1.3 rem.  The Veteran received a 
mean total external neutron dose of 0.0 rem, with an "upper 
bound" dose of 0.0 rem.  The internal committed alpha dose 
to the larynx was measured to be 0.002 rem, with an "upper 
bound" dose of 0.012 rem.  The internal committed beta plus 
gamma dose to the larynx was measured to be 0.78 rem, with an 
"upper bound" dose of 7.8 rem.  In reaching these 
conclusions, the DTRA contemplated the U.S.S. Benner's 
activities during Operation HARDTACK I as evidenced by 
operational records and reports, as well as statements 
provided by the appellant concerning the Veteran's activities 
aboard the ship during this period of time.

In a memorandum dated February 2009 from VA's Under Secretary 
for Benefits, the Chief Public Health and Environmental 
Hazards Officer concluded that it was "unlikely" that the 
Veteran's squamous cell cancer of the larynx could be 
attributed to exposure to ionizing radiation in service.  In 
support of this contention, the examiner cited to the 
Veteran's RDA and the reliability of the revised dose 
estimates.  In particular, it was noted that the Interactive 
Radioepidemiological Program (IREP) calculated a "99th 
percentile value for the probability of causation of 5.96%."

That same month, VA's C&P Service concluded that "there is 
no reasonable possibility" that the Veteran's squamous cell 
cancer of the larynx was the result of his exposure to 
ionizing radiation in service, particularly where, as here, 
the Veteran had a long-standing history of smoking.  
Furthermore, it was noted that the Veteran was diagnosed as 
having laryngeal cancer approximately 41 years after exposure 
to ionizing radiation.  The C&P Service also considered the 
Veteran's personal and medical history, as well as the 
February 2009 Under Secretary's memorandum in reaching this 
conclusion.

Given the evidence of record, the Board finds that the 
preponderance of the evidence in this case is against a 
finding of service connection for the cause of the Veteran's 
death under any theory of causation.

A.  Presumptive Service Connection Under 38 C.F.R. § 3.309(d)
As noted above, 38 C.F.R. § 3.309(d) allows for the award of 
service connection on a presumptive basis when a "radiation-
exposed-veteran" has a particular kind of cancer outlined in 
this provision within a specified period of time.  The 
Veteran in this case meets the definition of a "radiation-
exposed-veteran" given his documented participation in 
Operation HARDTACK I.  However, the Board points out that the 
Veteran is not entitled to presumptive service connection in 
this case because metastatic laryngeal cancer, the immediate 
cause of death listed on the death certificate, is not one of 
the kinds of cancers found to be associated with exposure to 
ionizing radiation on a presumptive basis.  

The Board is also aware, however, of the appellant's 
assertions that the Veteran's fatal cancer began in his liver 
and metastasized to his larynx.  See September 2005 hearing 
transcript, p.4.  All of the medical evidence of record 
revealed that the Veteran was diagnosed with metastatic 
laryngeal carcinoma.  Diagnostic testing conducted shortly 
before the Veteran's death revealed "interval development of 
multiple lesions of the liver consistent with metastatic 
disease."  The death certificate listed metastatic laryngeal 
cancer as the immediate cause of death and no other kinds of 
cancer were listed on the death certificate as either a 
primary or underlying cause of the Veteran's death.  

To the extent that the appellant's testimony can be 
interpreted to be an assertion that the metastatic disease in 
the Veteran's liver was "liver cancer" for which 
presumptive service connection based on radiation exposure is 
warranted, the Board finds such arguments to be misplaced.  
In lay terminology, the metastatic disease in the liver is 
not liver cancer; rather, it is in this case laryngeal cancer 
that has spread into the liver.  

The Court dealt with a similar assertion with respect to 
presumptive service connection for radiation exposure in 
Monts v. Brown, 4 Vet. App. 379 (1993).  In Monts, the 
Veteran died of prostate cancer, a disease for which 
presumptive service connection is not warranted under the 
radiation exposure law and regulations.  The appellant 
asserted that, because the prostate cancer had metastasized 
to the Veteran's L5 vertebra, and he was service-connected 
for a compression fracture, service connection was warranted 
for bone cancer of the L5 vertebra, and ultimately, for cause 
of the Veteran's death.  However the Court found:

Apparently, appellant misconstrues the meaning of 
prostate cancer which has metastasized to the 
spine.  "Metastasis" is the "transfer of a 
disease producing agency (as cancer cells . . .) 
from an original site of disease to another part 
of the body with a development of a similar lesion 
in the new location."  Webster's Medical Desk 
Dictionary 430 (1986).  Prostate cancer which has 
metastasized to the bone is not the creation of 
bone cancer.  

Monts, 4 Vet. App. at 381.  

In light of the information and evidence described above, the 
Board finds that 38 C.F.R. § 3.309(d) is not applicable in 
this case because (1) laryngeal cancer is not one of the 
kinds of cancers found to be associated with exposure to 
ionizing radiation on a presumptive basis; and (2) laryngeal 
cancer that has metastasized to the liver is not "liver 
cancer" for the purposes of presumptive service connection 
based on radiation exposure.

B.  Radiogenic Diseases Under 38 C.F.R. § 3.311

Having determined that the Veteran is not entitled to 
presumptive service connection in this case under 38 C.F.R. § 
3.309(d), the Board will next consider whether the Veteran's 
metastatic laryngeal cancer developed as a result of his 
exposure to ionizing radiation in service.  

As noted above, 38 C.F.R. § 3.311 allows for the award of 
service connection when exposure to ionizing radiation 
results in the subsequent development of a "radiogenic 
disease" that becomes manifest five or more years after 
exposure.  When there is evidence that the Veteran has a 
radiogenic disease, pertinent regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits.

Essentially, any form of cancer, including the Veteran's 
metastatic laryngeal cancer, is considered to be a 
"radiogenic disease" within the meaning of the applicable 
regulations, particularly where, as here, the Veteran had 
documented participation in Operation HARDTACK I, and the 
first evidence of this cancer was over 40 years after 
separation from service.  See 38 C.F.R. § 3.311(b)(ii).

A complete review of the record reveals that the RO has 
complied with the procedures set forth in 38 C.F.R. § 3.311 
for the development of claims based on radiogenic diseases.  
Namely, the RO obtained dose assessments for the Veteran's 
total in-service exposure to ionizing radiation, and then 
referred this case to the Under Secretary for Benefits on two 
separate occasions in July 2002 and February 2009 for 
opinions as to whether sound scientific medical evidence 
supported the conclusion that it was at least as likely as 
not that the Veteran's metastatic laryngeal cancer resulted 
from radiation exposure during service.  See 38 C.F.R. § 
3.311(c); Hilkert v. West, 12 Vet. App. 145, 148-50 (1999); 
aff'd, 232 F.3d 908 (Fed. Cir. 2000).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the Veteran's metastatic 
laryngeal cancer was in fact the result of exposure to 
ionizing radiation in service.  In this case, the Board finds 
the July 2002 and February 2009 opinions by VA's Under 
Secretary for Benefits to be highly probative evidence 
regarding the relationship between the Veteran's metastatic 
laryngeal cancer and exposure to ionizing radiation in 
service.

In each instance, the Under Secretary for Benefits Chief 
Public Health and Environmental Hazards Officer concluded 
that it was "unlikely" that the Veteran's metastatic 
laryngeal cancer could be attributed to exposure to ionizing 
radiation in service.  In support of this conclusion, the 
examiners reviewed the reports compiled by the DTRA which 
established the Veteran's recorded, average, and "upper 
bound" levels of exposure to ionizing radiation generally 
and to his larynx specifically.  This ultimate conclusion was 
additionally bolstered by citation to scholarly reports and 
studies, references to declassified information about the 
U.S.S. Benner's activities during Operation HARDTACK I, and 
statements provided by the appellant concerning (1) the 
Veteran's pre-service and post-service activities, including 
his long-standing history of heavy smoking; and (2) his 
activities aboard the ship during the period of time in 
question.  The Board also notes that the Under Secretary's 
opinions served as the basis for the August 2002 and February 
2009 decisions by the C&P Service which reached similar 
conclusions regarding the lack of a relationship between the 
Veteran's metastatic laryngeal cancer and in-service exposure 
to ionizing radiation.

The Board is also aware that the appellant and her son 
submitted statements and/or provided testimony during the 
pendency of this claim in which they attempted to link the 
Veteran's metastatic laryngeal cancer to his period of active 
service, and particularly to his participation in Operation 
HARDTACK I.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the appellant and her 
son, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the appellant and 
her son are capable of observing symptoms related to the 
Veteran's metastatic laryngeal cancer, but they are not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this condition or its relationship 
to service or to ionizing radiation, if any.

The Board is also aware that the appellant's son testified 
that he was an "ex-submariner" and that he claimed to have 
"some nuclear training."  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(2008).  In this case, it is unlikely that the appellant's 
son's statements as an "ex-submariner" with "some nuclear 
training" constitute competent medical evidence.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007).  Even if the Board 
were to assume that the appellant's son was professionally 
qualified to offer a medical opinion about the accuracy of 
the level of the Veteran's in-service exposure to ionizing 
radiation, the Veteran's metastatic laryngeal cancer, or the 
relationship of the laryngeal cancer to his participation in 
Operation HARDTACK I, the appellant's son neither cited to 
medical evidence of record nor provided a rationale to 
support his contentions.  Furthermore, the Board finds that 
the other opinions of record described above and offered by 
qualified medical professionals are entitled to greater 
probative weight in this case. 

As previously stated, entitlement to service connection under 
38 C.F.R. § 3.311 requires evidence of exposure to ionizing 
radiation in service, the subsequent development of a 
"radiogenic disease" five or more years after exposure, and 
medical evidence showing a relationship between the 
radiogenic disease and the in-service exposure to ionizing 
radiation.  In this case, the evidence of record shows that 
the Veteran participated in Operation HARDTACK I and that he 
subsequently developed metastatic laryngeal cancer over 40 
years after discharge from service.  However, there is no 
competent, probative evidence to link this cancer to the 
Veteran's in-service exposure to ionizing radiation.  
Accordingly, entitlement to service connection under 38 
C.F.R. § 3.311 is not warranted in this case.    

C.  Direct Service Connection

While the appellant is unable to satisfy the requirements 
discussed above to be entitled to service connection for the 
cause of the Veteran's death as a result of exposure to 
ionizing radiation under 38 C.F.R. § 3.309(d) or 38 C.F.R. § 
3.311, the Board is required to evaluate the Veteran's claim 
on a direct basis as well.  See Combee, supra.

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  Similarly, if a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.    

The Veteran's STRs were negative for a diagnosis of or 
treatment for metastatic laryngeal cancer, and there was no 
evidence of such a condition or other kind of malignant tumor 
within one year after separation from service.  See also 
April 2001 rating decision.

The first pertinent post-service evidence of record 
diagnosing metastatic laryngeal cancer is dated December 
1999, over 40 years after discharge from service.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In 
this case, the lapse of over four decades between service and 
the first evidence of metastatic laryngeal cancer is evidence 
against the claim.  Furthermore, although the Veteran was 
diagnosed with and ultimately died from metastatic laryngeal 
cancer, there is no competent, probative medical evidence of 
record linking this disability to the Veteran's period of 
active service on a direct basis.

The Board observes that the appellant, as well as the 
Veteran's family and service buddies have submitted numerous 
lay statements expressing their beliefs that the Veteran's 
metastatic laryngeal cancer was related to service, and 
specifically to his exposure to ionizing radiation.  As noted 
above, however, the Court has held that lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu and Jandreau, supra.  Here, the appellant 
or other lay persons were capable of observing the Veteran's 
laryngeal cancer symptoms, but neither she, nor other lay 
persons were competent (i.e., professionally qualified) to 
offer an opinion as to the cause of the Veteran's metastatic 
laryngeal cancer or its relationship to service, if any. 

The Board also notes that the appellant and her son contend 
that the amount of ionizing radiation to which the Veteran 
was exposed in service was inaccurately recorded or under-
reported because the Veteran did not wear a dosimeter 
continuously.  In addition, the appellant contends that only 
officers were issued "badges" from the beginning of the 
operation.  In support of this contention, the appellant and 
her son rely on information contained in the U.S.S. Benner 
ship log as well as the February 2003 buddy statement by F.D.    

A careful reading of the ship log submitted by the appellant 
in this case contains information pertaining to security 
measures in place aboard the ship.  Specifically, the log 
noted that "only officer personnel were issued badges."  
These "badges," however, referred to security badges and 
not dosimeters or other kinds of badges designed to measure 
radiation levels.  Moreover, the Board finds that F.D.'s 
February 2003 statement lacks credibility.  F.D. stated, "I 
don't think we were issued badges until we were well into the 
operation."  F.D.'s statement spoke of "badges" generally, 
but contained no references to dosimeters or other kinds of 
badges designed to measure radiation levels.  In addition, 
the Board finds it wholly implausible that F.D. or the 
Veteran could "see the bones in my arms through the skin as 
the detonations accurred (sic)."  See F.D.'s February 2003 
statement.

The Board also finds that the DTRA has acknowledged the 
Veteran's participation in Operation HARDTACK I and his 
exposure to ionizing radiation at that time.  DTRA reports 
issued in March 2002 and February 2007 provided pertinent, 
probative information regarding the levels of the Veteran's 
exposure to ionizing radiation in service.  These reports 
also provided an "upper bound" dose, which would ostensibly 
account for any inaccuracies or under-reporting of radiation 
levels in the Veteran's case.  Accordingly, the probative 
evidence of record does not support the appellant's 
contentions that the Veteran's radiation levels were 
inaccurate or under-reported in service.  Moreover, the 
appellant's lay statements to this effect are insufficient to 
refute the official reports provided by the DTRA in this 
case.

As an alternative to establishing the second and third prong 
in Hickson, the appellant may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for metastatic laryngeal cancer in service or 
within one year after separation from service, and there is 
no evidence of continuity of symptoms after service until 
December 1999.  There is also no evidence linking the 
Veteran's metastatic laryngeal cancer to service.  
Consequently, the Board finds that the appellant failed to 
establish continuity of symptomatology in this case.
 
In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's metastatic laryngeal cancer 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility, particularly where, as here, the 
Veteran also had a long-standing history of heavy smoking.  
See 38 C.F.R. § 3.102.  

Entitlement to direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is 
competent medical evidence showing a diagnosis of metastatic 
laryngeal cancer, but there is no competent, probative 
medical evidence to link this condition, which occurred many 
years after discharge from service, to the Veteran's period 
of active service on a direct basis.  Furthermore, there is 
no evidence of this condition or other kind of malignant 
tumor within one year after separation from service.  
Accordingly, the Board concludes that service connection for 
metastatic laryngeal cancer must be denied on a direct basis, 
and a malignant tumor may not be presumed to have been 
incurred in service. 

In summary, the evidence of record shows that the 
metastatic laryngeal cancer which resulted in the Veteran's 
death was not manifest during service or within one year 
after separation from service.  Moreover, there is no 
competent, probative medical evidence of record to show 
that the laryngeal cancer was related to service, to 
include as due to exposure to ionizing radiation, under any 
theory of causation.  Accordingly, the Board finds that the 
Veteran's death was not caused by, or substantially or  
materially contributed to by, a disability or disease 
incurred in or aggravated by service, or by a disability or 
disease which could have been presumed to have been 
incurred in service.  Thus, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death is denied.
In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


